Title: Notes on Candidates for Public Office, 23 December 1800
From: Jefferson, Thomas
To: 


1800.
Dec. 23. Majr. Wm. Munson, bearer of the Connecticut votes, recommendd. by Pierrept Edwards as a good Whig. he is surveyor of theof New haven. was a good officer in the revolutionary war.
  he says that about a twelvemonth ago, the Marshal of that state turned out his deputy marshal, because he summoned  some republicans on the grand jury. it seems the Marshal summons the juries for the Fedl. courts.
  
  see a lre from Govr. Mc.Kean on the conduct of Genl. Hand, Robert Coleman & Henry Miller supervisor for Pensylva while their legislature were on the appointmt of electors.
  
  Doctr. Jarvis of Boston is a man of abilities, a firm whig, but passionate, hot-headed, obstinate and unpliant.
  Doctr. Eustace is of equal abilities, amiable, & almost too accomodating. was once rather a trimmer, & was forced by the Feds to become decided against them. ex relat. Baldwin.
  Colo. Hitchburn’s acct is different, that Eustis is superficial & Jarvis compleatly profound.
  
  N. Hampsh. Sherburne an able lawyer, republican & honest.
  
  S. Carola. there is aRamsay, son of Dr. Ramsay, a judge of a state court, a good lawyer, of excellent private character, eminent abilities, much esteemed, & republican. this character from Genl. Sumpter. the father is also republican.
  
  Hamilton & DOyley of S. Carola, attached to the state treasury, good republicans
  Brockhurst Livingston. very able, but ill-tempered, selfish, unpopular.
  
  Dewitt Clinton. very able, good, rich & lazy. very firm. does not follow any profession.
  married Osgood’s daughter in law.
  
  Thos. Sumter, son of Genl. Sumter. S. Carolina. a man of solid understanding.
  writes correctly. seems discreet & virtuous. follows no profession.
  
  Harrison, of Carlisle. Genl. Hanna tells me he is as able a lawyer as any in Pensva, & a zealous republican.
